Campbell, C. J.,
delivered the opinion of the court.
The appellant was found guilty of beating another with a cowhide, having at the time in his possession a pistol with intent to intimidate the person assaulted and prevent him from defending himself. The jury was correctly instructed, and the evidence supports the verdict. The contention is that the appellant is not guilty, because the evidence fails to show that he exhibited or made any demonstration with his pistol in the view of his victim, and the argument is that the statute applies only where a deadly weapon is actually employed to intimidate the person assaulted ‘, that he must be made to know that his assailant is thus armed. The offense consists in assaulting and beating another with a cowhide, whip, or stick, having at the time in the possession of the assailant a pistol or other deadly weapon, with intent to intimidate the person assaulted. He who undertakes to use a cowhide, whip, or stick on his fellow must not provide himself beforehand with a deadly weapon with intent to intimidate the person assaulted and prevent him from defending himself. The intent to intimidate the person assaulted and prevent him from defending himself must exist in connection with having a deadly weapon to constitute the offense, but this question was properly left to the jury, which was instructed to find the defendant not guilty if it was not shown beyond a reasonable doubt that the defendant had the pistol in his possession for the purpose of intimidating his victim, which fact the jury was further instructed was the gist of the offense.
An effort was made to show that the pistol was not in possession of the appellant for any such purpose, but that he was a constable, and had been in the performance of official duty, which made it proper for him to have a pistol. The question of his intent was fairly submitted to the jury on all the facts in evidence and it was found against him, and the circuit judge refused to disturb the verdict.

Judgment affirmed.